Citation Nr: 0514447	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for residuals, left 
clavicle fracture (claimed as residuals, fractured collar 
bone).

5.  Entitlement to service connection for residuals, left 
little finger fracture.

6.  Entitlement to service connection for residuals, 
frostbite bilateral hands.

7.  Entitlement to service connection for residuals, 
frostbite bilateral feet.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain/spine 
condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to January 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied service connection for 
Post Traumatic Stress Disorder (PTSD), depression, residuals 
of post head injury, residuals of left clavicle fracture 
(claimed as residuals, fractured collar bone), residuals of 
left little finger fracture, residuals of frostbite bilateral 
hands, residuals of frostbite bilateral feet, and denied 
reopening the claim for service connection for back 
pain/spine condition.  A Board hearing was held in May 2004.

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100- 
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

With regards to the issue of service connection for residuals 
of post head injury, the Board notes that service medical 
records document that the veteran suffered a head injury in 
June 1951 and received treatment throughout his time in 
service for dizziness, fainting spells and headaches.  
Service medical records document repeated episodes of 
headaches and treatment for the same.  At the May 2004 Board 
hearing of the veteran testified that he has continued to 
suffer from headaches since his separation from service.  

With regards to residuals of left clavicle fracture (claimed 
as residuals, fractured collar bone), the Board notes that 
service medical records show that the veteran had a bike 
accident in August 1965 resulting in a fractured left 
clavicle.  During the Board hearing the veteran stated that 
he has continued to have pain which has been severe at times.  
He further testified that he has had restricted movement and 
has constant pain on motion.  

With regards to the request to reopen the claim for service 
connection for back pain/spine condition, the Board notes 
that the RO previously denied the veteran's claim on the 
basis that there was no current disability.  The veteran, 
during the Board hearing, testified that he has continued to 
suffer from back pain which has been severe at times, that he 
suffers from back pain 2-3 times a week and that he cannot 
lift anything heavier than 40 pounds.  

With regards to the issue of service connection for residuals 
of frostbite, bilateral hands and feet, the Board notes that 
service medical records document that the veteran was treated 
on several occasions for swollen feet, pain in the lower 
extremities and varicose veins.  The veteran has asserted 
that he suffered from frostbite while stationed in Iceland 
and that he has suffered from pain and swelling of his hands 
and feet ever since.  In a February 2004 statement and a May 
2004 Board hearing, the veteran stated that he ha suffered 
from swollen feet and has had difficulty in standing ever 
since service.  

With regards to the issue of service connection for residuals 
of a left little finger fracture, the Board notes that 
service medical records do not show an injury to the left 
little finger.  Instead, they show an injury to the right 
little finger.  

The veteran has asserted that he broke his little finger 
while playing softball in service and that his finger is now 
ankylosed in a bent position.  Service medical records 
document an injury to the right little finger.  Treatment 
records show that the veteran suffered pain and for some time 
had limited motion of the right little finger.  The veteran 
has asserted that he has continued to experience pain of the 
little finger and that his finger is now ankylosed in the 
bent position.  

The Board finds that the veteran's testimony of his 
continuing problems with his headaches, left clavicle, back, 
hands and feet, and right little finger, is competent lay 
evidence of persistent or recurrent symptomatology.  See 
38 U.S.C.A. § 5103A; see also Layno v. Brown, 6 Vet. App 465 
(1994).  The Board believes that, in the interest of fairness 
and due process, the veteran should be afforded a VA 
examination to determine the etiology of any residuals of a 
head injury, residuals of a left clavicle fracture, residuals 
of frostbite of the hands and feet, residuals of residuals of 
a right little finger injury, and of back pain/spine 
condition found to be currently present.

The Board further notes that the VCAA requires that VA assist 
in obtaining relevant records, including private medical 
records, when such records have been identified.  See 
38 U.S.C.A. §  5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).

With regards to the issue of service connection for a back 
injury, the Board notes that at the Board hearing the veteran 
testified that he has continued to receive treatment for his 
back problems since service; that he suffers from back pain 
2-3 times a week; that he has needed pain medication to 
alleviate his symptoms; and that he cannot lift more than 40 
pounds.  These treatment records should be obtained in 
accordance with the directives of the VCAA.

With regards to the issues of service connection for PTSD and 
depression, the Board notes that the veteran submitted a 
letter from Dr. J. A. Nilsen, M.D., which states that Dr. 
Nilsen has been treating the veteran for depression and PTSD.  
The claims file does not contain any of the treatment records 
from Dr. Nilsen and no requests have been made to obtain the 
same.  These medical records should be obtained in accordance 
with the directives of the VCAA.

Finally, the Board notes that, subsequent to the statement of 
the case, additional pertinent evidence in the form of a 
Psychiatric Evaluation dated in May 2003 has been added to 
the record.  This evidence has not been reviewed by the RO 
and should be so reviewed in conjunction with this remand.

Thus, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any residuals of a head 
injury, residuals of a left clavicle 
fracture, residuals of frostbite of the 
hands and feet, residuals of a right or 
left little finger injury, and residuals 
of back pain/spine condition the veteran 
may currently have.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently found 
residuals of a post head injury, and 
residuals of a left clavicle fracture 
were caused or had origin during the 
veteran's service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
It is requested that reasoning be 
afforded in support of any opinion 
provided.

2.  The veteran's medical records from 
Dr. J. A. Nilsen, M.D. should be 
obtained and associated with the claims 
file.

3.  The RO should request that the 
veteran provide the medical records for 
treatment of his back condition.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




